         Case 1:17-cv-01622-MLB Document 70 Filed 04/15/20 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA

                                               )
DAVID ORR, HENRY CHAMBERLAIN,                  )   Case No.: 1:17-cv-01622-MLB
ANGELA MICKEL, and JENNIFER                    )
GRADY, individually and on behalf of all       )
others similarly situated,                     )
                                               )
Plaintiffs,                                    )
                                               )
   v.                                          )
                                               )
INTERCONTINENTAL HOTELS                        )
GROUP, PLC, INTER-CONTINENTAL                  )
HOTELS CORPORATION, and                        )
INTERCONTINENTAL HOTELS                        )
GROUP RESOURCES, INC.,                         )
                                               )
Defendants.                                    )
                                               )
                                               )
                                               )

           PLAINTIFFS’ MOTION FOR PRELIMINARY
     APPROVAL OF CLASS ACTION SETTLEMENT AGREEMENT

        Plaintiffs David Orr, Henry Chamberlain, Angela Mickel, and Jennifer Grady,

individually and on behalf of all others similarly situated, by and through

undersigned counsel, respectfully move this Honorable Court for entry of an Order

(i) preliminarily approving the Class Action Settlement Agreement attached as

Exhibit A to Plaintiffs’ supporting Memorandum of Law; (ii) certifying the
           Case 1:17-cv-01622-MLB Document 70 Filed 04/15/20 Page 2 of 7




Settlement Class1 for settlement purposed only; (iii) directing that notice of the

Settlement be disseminated to Settlement Class Members in accordance with the

Notice Program; (iv) approving the form and content of the Email Notice, Postcard

Notice, Detailed Notice, and Claim Form attached as Exhibits C, D, E, and F to the

Settlement; (v) appointing David Orr, Henry Chamberlain, Angela Mickel, and

Jennifer Grady as Representative Plaintiffs; (vi) appointing Ben Barnow and Erich

P. Schork, Barnow and Associates, P.C., and David J. Worley of Evangelista Worley

LLC, as Lead Class Counsel; (vii) appointing John Yanchunis and Jean Martin,

Morgan & Morgan Complex Litigation Group, Brian K. Herrington, Schlanger Law

Group LLP, and Ranse M. Partin, Conley Griggs Partin LLP, as Plaintiffs’ Executive

Committee; and (viii) scheduling a Final Fairness hearing to consider the entry of

final order and judgment approving the Settlement and the request for attorneys’

fees, costs, expenses, and Representative Plaintiffs’ service awards.

         The grounds for Plaintiffs’ motion are set forth in the attached Memorandum

of law.




1
    The definitions in the Settlement Agreement are incorporated herein by reference.
         Case 1:17-cv-01622-MLB Document 70 Filed 04/15/20 Page 3 of 7




Dated:       April 15, 2020         Respectfully submitted,

                                    David Orr, Henry Chamberlain, Angela
                                    Mickel, and Jennifer Grady, individually
                                    and on behalf of all others similarly situated,

                                      /s/ David J. Worley
                                    David J. Worley
                                    Georgia Bar No. 776665
                                    James M. Evangelista
                                    Georgia Bar No. 707807
                                    EVANGELISTA WORLEY, LLC
                                    500 Sugar Mill Road, Suite 245A
                                    Atlanta, GA 30350
                                    Tel: (404) 205-8400
                                    david@ewlawllc.com
                                    jim@ewlawllc.com

                                    Ben Barnow (Pro hac vice)
                                    Illinois Bar No. 0118265
                                    Erich P. Schork (Pro hac vice)
                                    Illinois Bar No. 6291153
                                    Anthony L. Parkhill (Pro hac vice)
                                    Illinois Bar No. 631768
                                    BARNOW AND ASSOCIATES, P.C.
                                    205 W. Randolph St., Suite 1630
                                    Chicago, IL 60606
                                    Tel: (312) 621-2000
                                    Fax: (312) 641-5504
                                    b.barnow@barnowlaw.com
                                    e.schork@barnowlaw.com
                                    aparkhill@barnowlaw.com
Case 1:17-cv-01622-MLB Document 70 Filed 04/15/20 Page 4 of 7




                           Brian K. Herrington (Pro hac vice)
                           Mississippi Bar No. 10204
                           SCHLANGER LAW GROUP LLP
                           200 North Congress Street, Suite 117
                           Jackson, MS 39201

                           Ranse M. Partin
                           CONLEY GRIGGS PARTIN LLP
                           4200 Northside Parkway NW
                           Building One, Suite 300
                           Atlanta, GA 30327
                           Tel: (404) 809-2591
                           Fax: (404) 467-1166
                           ranse@conleygriggs.com

                           John Yanchunis (Pro hac vice)
                           Florida Bar Number 324681
                           Marisa Glassman (Pro hac vice)
                           Florida Bar Number 111991
                           Jean Sutton Martin (Pro hac vice)
                           North Carolina Bar Number 25703
                           MORGAN & MORGAN COMPLEX
                           LITIGATION GROUP
                           201 North Franklin Street, 7th Floor
                           Tampa, Florida 33602
                           Telephone: (813) 223-5505
                           Facsimile: (813) 223-5402
                           jyanchunis@forthepeople.com
                           mglassman@forthepeople.com
                           jeanmartin@forthepeople.com
Case 1:17-cv-01622-MLB Document 70 Filed 04/15/20 Page 5 of 7




                           Christopher D. Jennings (Pro hac vice)
                           Arkansas Bar Number 2006306
                           JOHNSON VINES PLLC
                           2226 Cottondale Lane, Suite 210
                           Little Rock, Arkansas 72202
                           Telephone: (501) 372-1300
                           Facsimilie: (888) 505-0909
                           cjennings@johnsonvines.com

                           Steven W. Teppler (Pro hac vice)
                           Florida Bar Number 14787
                           ABBOTT LAW GROUP, P.A.
                           2929 Plummer Cove Road
                           Jacksonville, FL 32223
                           Telephone: (904) 292-1111
                           Facsimile: (904) 292-1220
                           steppler@abbottlawpa.com
       Case 1:17-cv-01622-MLB Document 70 Filed 04/15/20 Page 6 of 7




                        RULE 7.1(D) CERTIFICATE

      The undersigned counsel certifies that this document has been prepared with

Time New Roman 14-point font in accordance with Local Rule 5.1(C).



Dated: April 15, 2020
                                     /s/ David J. Worley
                                     David J. Worley
                                     Georgia Bar No. 776665
                                     EVANGELISTA WORLEY, LLC
                                     500 Sugar Mill Road, Suite 245A
                                     Atlanta, GA 30350
                                     Tel: (404) 205-8400
                                     david@ewlawllc.com
        Case 1:17-cv-01622-MLB Document 70 Filed 04/15/20 Page 7 of 7




                         CERTIFICATE OF SERVICE

      I hereby certify that I caused a true and correct copy of the foregoing to be

served on all counsel of record via the Court’s ECF filing system.


Dated: April 15, 2020
                                             /s/ David J. Worley
                                             David J. Worley
